DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 12/10/2020 the Amendment has been received on 03/01/2021.
            Claims 1, 2, 4, 6-9 have been amended.
            Claims 11-15 have been newly added.
            Claims 1-15 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 7-11, filed on 03/01/2021, with respect to claims 1-15 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the rejections provided in the previous Office action. Therefore, all of the previous rejections have been withdrawn. 

Allowable Subject Matter

4.         Claims 1-15 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art,   Tashiro et al. (EP 1579806 A1) in view of Althoff et al. (US PAP 2013/0077748 A1) and Lai (US Patent 6,960,020 B2).
           With respect to claim 1, Tashiro et al. teach an X-ray CT device that reconstructs a tomographic image of a subject (107) on a basis of projection data acquired by irradiating the subject (107) with X-rays from multiple angles, the X-ray CT device comprising (see Figs 13-16B; paragraphs 0118-0135): 

    PNG
    media_image1.png
    597
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    539
    465
    media_image2.png
    Greyscale
 an X-ray source (109) configured to generate an X-ray; an X-ray detector (101) that is arranged opposite to the X-ray source (109) and configured to detect an X-ray; a rotating stage (102) that is arranged between the X-ray source (109) and the X-ray detector (101) and for placing the subject (107); a control device (105) that performs arithmetic processing on a basis of the projection data on the subject (107), the projection data being detected by the X-ray detector (101) comprising (see Figs 13-16B; paragraphs 0118-0135); and a marker (901) member that includes a wedge shape plate and a support part supporting the plate and is arranged at a position that is between the rotating stage (102) and the X-ray source (109), allows the markers to be included within a detection range of the X-ray detector during performance of a CT scan, and prevents the flat plate from being superimposed on a projection image of the subject, wherein the control device comprises comprising (see Figs 13-16B; paragraphs 0118-0135).
          Althoff et al. discloses an X-ray system/method for improving detection accuracy which explicitly teaches a marker member includes a flat plate provided with markers (Figs. 1 and 3; paragraphs 0035-0045) providing user with the capabilities to correct, without intervening in the 
    PNG
    media_image3.png
    364
    458
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    257
    318
    media_image4.png
    Greyscale
hardware of an X-ray apparatus, any drift of the focal spot from the original position is compensated solely by correcting the data acquired by the detector. All the data used for the correction is also acquired by the detector, without using an additional sensor, by evaluating the position and/or shape of, for example, a semipermeable correction object disposed in the beam path of the X-ray radiation and captured by the detector (see paragraph 0027).
             Lai teaches a method and system for determining the position of the image of a target object or the position of the x-ray source; wherein one or more markers (16) on a flat plate (19), characterized by a simple and known image pattern, is disposed between an x-ray source (12) and a detector (18) system see abstract; Figs. 1-7; column 5, lines 8-52; column 8, lines 31-61)


    PNG
    media_image5.png
    719
    514
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    541
    583
    media_image6.png
    Greyscale
The image of one or more high-precision markers (16) is used to calculate the required shift in a collection of 2-D images of an object, as the x-ray source is moved in order to generate a plurality of 2-D images from multiple viewing angles. The method and system of the present invention thus allows the necessary shift to be calculated at high precision for each of the plurality of X-ray images.
            Tashiro et al., Althoff et al. and Lai disclose the related X-ray methods/apparatuses for improving detection accuracy but fails to explicitly teach or make obvious a marker feature point detection part configured to perform at least two different frames, image processing on a projection image of the at least two markers to thereby detect feature points of the at least two markers that are points at which straight lines through a focal point of the X-ray source and the at least, two markers intersect with the X-ray detector, and obtain for the at least two different frames, coordinates of the feature points on a two-dimensional X-ray image; and a focal point movement amount calculation part configured to with use of the coordinates of the feature points in the at least two different frames, three-dimensionally calculate a movement amount of the focal point of the X-ray source between the at least, two different frames as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-15 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hebecker et al. (US Patent 6,771,734 B2; see column 3, line 25 – column 4, line 67); Sahni (US PAP 2011/0190787 A1; see paragraphs 0026 and 0037); Yatsenko et al. (US PAP 2006/0115054 A1; see paragraphs 0028, 0031 and 0032); Schmitt (US PAP 2008/0085489 A1; see Fig. 2; paragraph 0045); Rubner et al. (US Patent 9,044,190 B2; see Figs. 1-4); Yamakawa et al. (US PAP 2013/0114799 A1; see paragraphs 0016, 0132 and 0272) and Rai et al. (US Patent 9,693,748 B2; column 2, line 30 – column 3, line 19; Figs. 1-4) teach the X-ray CT methods and apparatus using markers for alignment and calibrations while imaging.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Irakli Kiknadze
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                       /I.K./    March 26, 2021